Prentis, C. J.,
delivered the opinion of the court.
The case of Helen G. Moore v. Commonwealth, ante, page 1, 155 S. E. 635, this day decided, presents the same questions of law and fact which this case presents. The only difference between the two is that the plaintiff in error, Gregory, was bequeathed one-third of the S. G. Atkins' estate, the other two-thirds having been bequeathed to Helen G. Moore. An inheritance tax of five per centum on the amount to which Gregory became entitled upon the death of his mother, in 1927, was thereupon paid by the Virginia Trust Company, executor and trustee, his right of possession having then first accrued.
For the reasons stated in the case of Moore v. Commonwealth, this day decided, the judgment of the trial court refusing to order a refund of this tax is affirmed.

Affirmed.